*970Memorandum. Order affirmed.
On the two issues whether defendant had at the time of the preinterrogation warnings indicated in some fashion a wish to have a lawyer and whether he had been beaten by the police, the record is troublesome.
Were the matter confined to the conversations between Detective Fumo and defendant, the conclusions of the dissenter at the Appellate Division would be irresistible. But the fact is that there were many conversations between defendant and other police officers, particularly those with Detective Morrissey immediately preceding his making of several exculpatory statements and finally the two signed confessions. The testimony concerning these conversations and the several statements by defendant, resulting eventually in the signed confessions which followed the contradiction of defendant’s alibi by his "girl friend”, support the findings of fact that defendant waived his right to have a lawyer.
With respect to the evidence of police beatings, the objective evidence of minor bruises and a minor laceration could have been persuasive of the contention of police beatings. It is true, however, that defendant’s description of the beatings, because so obviously excessive in light of the injuries claimed, was incredible as found by the hearing court on the pretrial confession hearing. The blood in the urine was explained by defendant’s recent surgical operation in the groin area.
On the whole, therefore, it is concluded that an affirmance is required. The other issues raised by defendant are either meritless or immaterial in view of the all but conclusive proof of defendant’s guilt and the positive identification of defendant within minutes of the crime. Defendant’s blood-stained clothing, his running through the streets with his white three-inch platform, blood-stained shoes in hand, within a few blocks of the crime, and the dissipation of his police station alibi, point unavoidably to his guilt.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.